Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is responsive to the amendment filed on 06/07/2022. Claims 1, 10, 13, 14, 19 and 20 have been amended. Claims 2-9, 12 and 15-18 have been canceled. Claims 21- 33 have been added. Claims 1, 10-11, 13-14 and 19-33 are allowed. 

Reasons for Allowance

2. 	The claimed invention in view of the instant specification discloses a method, a system and a program product for determining the display order of data items at a computing device based on contextual data captured by sensor devices. The detailed implementation indicates: (1) A method comprising: at a device comprising one or more processors, a non-transitory memory and a display: receiving, via a learning management application, a request to display a plurality of learning modules; (2) Obtaining a sensor measurement via one or more sensors; (3) Determining respective scores for the plurality of learning modules based on the sensor measurement and a set of one or more rules; (4) Determining a display order for the plurality of learning modules based on the respective scores for the plurality of learning modules; and displaying the plurality of data items learning modules in accordance with the display order.

3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404]. The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].

Hung Le 
06/15/2022
/HUNG D LE/Primary Examiner, Art Unit 2161